SILAK, Judge,
specially concurring:
I concur in the majority opinion, but I would award attorney fees on appeal. I believe that the appeal by PFC falls within the Minich standard. PFC has presented no persuasive argument that the trial court misapplied the law or committed other reversible error. Primarily, we are asked to redetermine the facts which were found by the trial court from conflicting and inconclusive evidence which was, nevertheless, sufficient to support the court’s decision. Durrant v. Christensen, 117 Idaho 70, 785 P.2d 634 (1990).